Name: Commission Regulation (EEC) No 2083/84 of 19 July 1984 fixing the sluice-gate prices and levies for poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 7 . 84 Official Journal of the European Communities No L 192/ 19 COMMISSION REGULATION (EEC) No 2083/84 of 19 July 1984 fixing the sluice-gate prices and levies for poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organi ­ zation of the market in poultrymeat ('), as last amended by the Act of Accession of Greece (2), and in particular Articles 3 and 7 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 855/84 of 31 March 1984 on the calculation and the dis ­ mantlement of the monetary compensatory amounts applying to certain agricultural products (3), as last amended by Council Regulation (EEC) No 1 004/84 (4), and in particular Article 1 thereof, Whereas a levy fixed quarterly in advance must be charged on imports into the Community for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75 ; whereas levies were last fixed by Regula ­ tion (EEC) No 1 058 /84 (^ for the period ending 31 July 1984 and levies must therefore be fixed anew for the period 1 August to 31 October 1984 ; Whereas, pursuant to Council Regulation (EEC) No 855/84, the central rate used under the common agri ­ cultural policy has been subjected to a corrective factor of 1,033651 with effect from the 1984/85 marketing year ; whereas the corrected central rate has led to a change in the relationship between the Community price and the world market price ; whereas account should therefore be taken of this fact by subjecting world market prices to a corrective factor of 0,967445 used for the calculation of levies and sluice-gate prices ; Whereas the levy on slaughtered poultry is made up of two components ; Whereas the first component must be equal to the difference between prices within the Community and on the world market for the quantity of feed grain specified in Annex I to Council Regulation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poultrymeat (6), as last amended by Regulation (EEC) No 750/81 0 ; Whereas the price within the Community for that quantity of feed grain must be determined in accord ­ ance with Article 2 of Regulation (EEC) No 2778/75 ; whereas the price for the like quantity on the world market must be determined in accordance with Article 3 thereof ; Whereas the said Article 3 provides that the price for each type of feed grain on the world market shall be equal to the average of the cif prices determined for that cereal for the period of five months ending one month before the quarter in respect of which the said component is calculated ; whereas that period is 1 February to 30 June 1984 ; Whereas the second component must be equal to 7 % of the average of the sluice-gate prices applicable for the four quarters to 1 May in each year ; Whereas the levy on chicks must be calculated in the same way as the levy on slaughtered poultry ; whereas, however, the quantity of feed grain used in the calcula ­ tion must be that shown in Annex I to Regulation (EEC) No 2778/75 ; whereas the second component must be equal to 7 % of the average of the sluice-gate prices applicable to chicks ; Whereas the levy on the products specified in Article 1 (2) (d) of Regulation (EEC) No 2777/75 must be derived from the levy on slaughtered poultry on the basis of the coefficients set out in the Annex to Commission Regulation (EEC) No 3011 /79 of 20 December 1979 fixing the coefficients for calculating levies on derived poultrymeat products and repealing Regulation No 199/67/EEC (8), as amended by Regula ­ tion (EEC) No 1 507/82 (9) ; Whereas , in the case of products falling within heading No 02.03 and within subheadings 15.01 B or 16.02 B I of the Common Customs Tariff, in respect of which the rate of duty has been bound within GATT, the levies must not exceed the amount resulting from that binding ; (') OJ No L 282, 1 . 11 . 1975 , p. 77 . (2) OJ No L 291 , 19 . 11 . 1979, p. 17 . (') OJ No L 90 , 1 . 4 . 1984, p. 1 . ( 4) OJ No L 101 , 13 . 4 . 1984, p. 2 . (j OJ No L. 104, 17 . 4 . 1984, p. 10 . (*) OJ No L 282, 1 . 11 . 1975, p . 84 . 0 OJ No L 80 , 26 . 3 . 1981 , p . 1 . (8 ) OJ No L 337, 29 . 12 . 1979 , p . 65 . O OI No L 168 , 15 . 6 . 1982, p . 5 . No L 192/20 Official Journal of the European Communities 20 . 7 . 84 in Annex II to Regulation (EEC) No 2778/75 ; whereas the standard amount must be that fixed in the same Annex ; Whereas the sluice-gate price for the products speci ­ fied in Article 1 (2) (d) of Regulation (EEC) No 2777/75 must be derived from the sluice-gate prices for slaughtered poultry on the basis of the coefficients fixed for these products in accordance with Article 5 (3) of that Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 1 . The levies provided for in Article 3 of Regulation (EEC) No 2777/75 and the sluice-gate prices provided for in Article 7 thereof, in respect of the products specified in Article 1 ( 1 ), shall be as set out in the Annex hereto . 2 . Nevertheless, in the case of products falling within heading No 02.03 and within subheadings 15.01 B or 16.02 B I of the Common Customs Tariff, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. Article 2 This Regulation shall enter into force on 1 August 1984 . Whereas sluice-gate prices for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75 must be fixed in advance for each quarter ; whereas sluice ­ gate prices were last fixed by Regulation (EEC) No 1058 /84 for the period ending 31 July 1984, and prices must therefore be fixed anew for the period 1 August to 31 October 1984 ; Whereas the sluice-gate price for slaughtered poultry is made up of two components ; Whereas the first component must be equal to the price on the world market for the quantity of feed grain shown in Annex II to Regulation (EEC) No 2778/75 ; Whereas the price for that quantity of cereals must be determined in accordance with Article 4 (2) and (3 ) of Regulation (EEC) No 2778 /75 ; Whereas the said Article 4 provides that the price for each cereal on the world market shall be equal to the average of the cif prices determined for that cereal for the period of five months ending one month before the quarter in respect of which the said component is calculated ; whereas that period is 1 February to 30 June 1984 ; Whereas the second amount, which represents other feeding costs and overhead costs of production and marketing, is fixed in Annex II to Regulation (EEC) No 2778/75 ; Whereas the sluice-gate price for chicks must be calculated in the same way as the sluice-gate price for slaughtered poultry ; whereas, however, the quantity of feed grain used in the calculation must be that shown This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1984. For the Commission Poul DALSAGER Member of the Commission 20 . 7 . 84 Official Journal of the European Communities No L 192/21 ANNEX to the Commission Regulation of 19 July 1984 fixing the sluice-gate prices and levies for poultrymeat CCT heading No Description Sluice-gateprice Levy 1 2 3 4 I ECU/ 100 units ECU/ 100 units 01.05 Live poultry , that is to say, fowls , ducks , geese , turkeys and guinea-fowls : A. Of a weight not exceeding 185 g, known as 'chicks ': I. Turkeys and geese 87,68 11,62 II . Other 24,66 ' 4,31 ECU/ 100 kg ECU/ 100 kg B. Other : I. Fowls 83,42 15,45 II . Ducks 109,40 23,69 III . Geese 128,39 23,42 IV. Turkeys 112,18 18,66 V. Guinea-fowls 139,64 27,41 02.02 Dead poultry (that is to say, fowls , ducks , geese , turkeys and guinea-fowls) and edible offals thereof (except liver), fresh , chilled or frozen : A. Whole poultry : I. Fowls : a ) Plucked and gutted , with heads and feet , known as ' 83 % chickens ' 104,81 19,41 b) Plucked and drawn , without heads and feet , but with hearts , livers and gizzards , known as ' 70 % chickens ' 119,17 22,07 c) Plucked and drawn , without heads and feet and without hearts , livers and gizzards , known as '65 % chickens ' 129,85 24,05 II . Ducks : a) Plucked, bled , not drawn or gutted, with heads and feet , known as '85 % ducks ' 128,70 27,87 b) Plucked and drawn , without heads and feet, with hearts, livers and gizzards , known as ' 70 % ducks ' 156,29 33,84 c) Plucked and drawn , without heads and feet , without hearts , livers and gizzards , known as ' 63 % ducks ' 173,65 37,60 III . Geese : a ) Plucked, bled , not drawn , with heads and feet , known as '82 % geese ' 183,42 33,45 b) Plucked and drawn, without heads and feet , with or without hearts and gizzards , known as ' 75 % geese " 176,35 34,87 IV . Turkeys a) Plucked and drawn , without heads and feet but with necks, hearts , livers and gizzards, known as ' 80 % turkeys 1 60,25 26,65 b) Plucked and drawn , without heads and feet and without necks, hearts , livers and gizzards , known as ' 73 % turkeys ' 175,60 29,20 V. Guinea-fowls 199,49 39,15 No L 192/22 Official Journal of the European Communities 20 . 7 . 84 CCT heading ' No Description Sluice-gate price Levy 1 2 3 4 ECU/ 100 kg ECU/ 100 kg 02.02 (cont'd) B. Poultry cuts (excluding offals) : I. Boned or boneless : a) Of geese 370,34 73,23 b) Of turkeys 336,53 55,97 c) Of other poultry 332,47 66,55 II . Unboned (bone-in) : a) Halves or quarters : 1 . Of fowls 142,84 26,46 2. Of ducks 191,02 41,36 3 . Of geese 193,99 38,36 4 . Of turkeys 193,16 32,12 5 . Of guinea-fowls 219,44 43,07 b) Whole wings , with or without tips 105,50 20,36 c) Backs , necks , backs with necks attached, rumps and wing tips 73,04 14,09 d) Breasts and cuts of breasts : | 1 . Of geese 264,53 52,31 2. Of turkeys 256,40 42,64 3 . Of other poultry 1 96,63 36,42 e) Legs and cuts of legs : 1 . Of geese 255,71 50,56 2 . Of turkeys : aa) Drumsticks and cuts of drumsticks 120,19 19,99 bb) Other 216,34 35,98 3 . Of other poultry 184,71 34,21 f) Goose or duck paletots (') 232,85 48,10 g) Other 324,62 62,64 C. Offals 73,04 14,09 02.03 Poultry liver, fresh , chilled , frozen , salted or in brine : A. Fatty liver of goose or duck 1 834,20 334,50 B. Other 186,66 36,02 02.05 Pig fat, free of lean meat and poultry fat ( not rendered or solvent-extracted), fresh, chilled , frozen , salted , in brine , dried or smoked : C. Poultry fat 162,31 31,32 15.01 Lard , other pig fat and poultry fat , rendered or solvent-extracted : B. Poultry fat 194,77 37,58 20 . 7 . 84 Official Journal of the European Communities No L 192/23 CCT heading No Description Sluice-gateprice Levy 1 2 3 4 ECU/ 100 kg ECU/ 100 kg 16.02 Other prepared or preserved meat or meat offal : B. Other : I. Poultrymeat or offal : a) Containing 57 % or more by weight of poultrymeat (2) : 1 . Containing uncooked meat or offal ; mixtures of cooked meat or offal and uncooked meat or offal : aa ) Containing exclusively turkeymeat bb) Other 2 . Other 320,50 325,66 357,08 53,30 64,96 68,90 b) Containing 25 % or more but less than 57 % by weight of poultry ­ meat (2) c) Other 194,77 113,62 37,58 21,92 (') For the purposes of subheading 02.02 B II f), 'goose or duck paletots shall be taken to mean geese or ducks plucked and completely drawn , without heads or feet, with carcase bones (breastbone, ribs , backbone and sacrum) removed but with the femurs, tibias and humeri . ( 2) For the purpose of determining the percentage of poultrymeat, weight of any bones shall be disregarded.